Citation Nr: 0004173	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94 - 34 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right thigh (Muscle Group 
XIII).

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945, including combat service during World War II. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This case was previously before the Board in December 1996, 
and was Remanded to the RO for additional development of the 
evidence, for consideration of the veteran's post-traumatic 
stress disorder (PTSD) claim under newly-revised rating 
criteria for psychiatric disabilities, and for consideration 
of the additional issue of service connection for a low back 
disability as secondary to the veteran's service-connected 
residuals of a shell fragment wound of the right thigh, a 
claim that had not received initial consideration and 
adjudication by the RO.  While this case was in Remand 
status, that claim was denied by rating decision of February 
1998, and was not appealed.  That issue is not in appellate 
status.

The Board's review of the record shows that the RO has failed 
to obtain a competent psychiatric evaluation of the veteran.  
Accordingly, the issue of entitlement to a rating in excess 
of 30 percent for PTSD is addressed in the Remand portion of 
this decision.  

The Board limits its consideration herein to the single issue 
of entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh 
(Muscle Group XIII).


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 10 percent 
for service-connected residuals of a shell fragment wound of 
the right thigh (Muscle Group XIII) is plausible because an 
increase in severity is alleged, evidence in support of that 
claim has been submitted, and the claim is capable of 
substantiation.

2.  Service medical records show that while serving in combat 
against the enemy on November 9, 1944, the veteran sustained 
a deep penetrating shell fragment wound to the posterior 
right thigh (Muscle Group XIII), characterized as severe and 
requiring initial debridement, with wound infection and 
drainage, multiple efforts to remove foreign bodies imbedded 
in muscle tissue, secondary closure, prolonged 
hospitalization, and convalescence. 

3.  The veteran's service-connected residuals of a shell 
fragment wound of the right thigh (Muscle Group XIII) are 
currently manifested by complaints of pain on motion and 
excessive fatigue on use; and objective clinical findings of 
an entrance scar objectively indicating the track of the 
missile through one or more muscle groups; pain and 
tenderness to palpation over the scar wound site; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma; and a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, including loss of power, weakness, and a lowered 
threshold of fatigue.  


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh 
(Muscle group XIII) is well grounded because it is plausible, 
the veteran has alleged an increase in severity, and evidence 
has been submitted in support of that claim. 

2.  The criteria for an increased rating of 30 percent for 
residuals of a shell fragment wound of the right thigh 
(Muscle Group XIII) are met.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991);  38 C.F.R. Part 4, §§ 4.7, 4.40, 4.41, 4.42, 
4.45, 4.56, 4.73, Diagnostic 5313 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the right thigh (Muscle Group XIII) is plausible and is 
thus "well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability and submits evidence 
in support of that claim.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997);  
Glover v. West,  No. 99-7015 (Fed.Cir.) August 2, 1999.  We 
further find that the facts relevant to the issue on appeal 
have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has been afforded a personal hearing, and 
that he has undergone comprehensive VA orthopedic, 
neurologic, and radiographic examinations in connection with 
his claim.  On appellate review, the Board sees no areas in 
which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's shrapnel 
wound injury to the right thigh.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the most current evidence of record is not adequate for 
rating purposes.  However, the case presents certain 
evidentiary considerations which warrant an exposition of 
remote clinical histories and findings pertaining to that 
disability.  For that reason, and in accordance with 
governing regulations, the Board will review the nature and 
extent of the veteran's shell fragment wound to the right 
thigh (Muscle Group X111) with particularity.


I.  Evidentiary and Procedural History

The service medical records show that while serving in combat 
against the enemy in Germany on November 9, 1944, the veteran 
sustained a deep penetrating shell fragment wound to the 
posterior right thigh (Muscle Group XIII), characterized as 
severe and requiring initial debridement, with wound 
infection and drainage, multiple efforts to remove foreign 
body imbedded in muscle, secondary closure, prolonged 
hospitalization, and convalescence.  He was initially seen at 
a tank battalion dispensary, then evacuated to the 40th 
General Hospital, where his wound was debrided, without 
shrapnel removal, and he was bandaged and treated with sulfa 
and penicillin.  It was noted that his wound was severe, and 
that he was unable to sit or walk.  He was transferred to the 
74th General Hospital on November 17, 1944, where it was 
noted that he had a retained foreign body in the right thigh, 
with a moderate amount of drainage.  An effort to remove the 
retained foreign body on November 25, 1944 was unsuccessful, 
and it was noted that the foreign body was small and embedded 
in the muscle.  The foreign body was removed under sodium 
pentathol, and secondary closure of the wound was 
accomplished on November 29, 1944.  The sutures were removed 
on December 13, 1944, and treatment with penicillin was 
continued.  On December 16, 1944, he was transferred to the 
827th Convalescent Center for rehabilitation.  The service 
medical records show that he remained in the rehabilitation 
program until January 21, 1945, when he was determined to 
have reached the maximum hospital benefit, and was discharged 
to a replacement unit on January 30, 1945, as fit for full 
duty.  At the time of service separation, the veteran 
reported that he had sustained a disabling shrapnel wound of 
the right thigh while in service in November 1944.  His 
service separation examination, conducted in November 1945, 
disclosed that he had a small healed scar at the posterior 
aspect of the right thigh six inches above the knee, with no 
disability. 

A rating decision of March 1946 granted service connection, 
without examination, for a small scar of the posterior aspect 
of the right thigh, evaluated as noncompensably disabling.  


On VA examination in June 1947, the veteran complained of 
pain and fatigue in the right thigh at the site of the 
shrapnel wound injury.  Examination revealed a healed scar of 
the posterolateral aspect of the right thigh, measuring 1 3/4 
inch in length and 1/2 inch in width, with a slight tenderness 
to pressure over the scar. 

On VA examination in September 1948, the veteran complained 
of daily aching and pain in the region of his shrapnel wound 
of the right thigh, as well as fatigue and weakness of the 
right thigh on exertion.  Examination revealed a scar of the 
posterolateral aspect of the right thigh, measuring 2 inches 
in length and 1/4 inch in width, well-healed but attached 
throughout below and not readily movable.  There was mild 
grooving due to loss of tissue below the scar, and mild 
discomfort of the scar area on flexion of the right thigh.  
There was no bulging on flexion or limitation of motion.  The 
diagnosis was scar, residual to [shrapnel] wound, right 
thigh, with muscle damage, mild, to Muscle Group XIII, right.

A rating decision of May 1956 determined that the prior 
rating decision of March 1946 was clearly and unmistakably in 
error for failing to note that the service medical records 
showed that the veteran had sustained a penetrating wound of 
the right thigh from an explosive shell; that debridement was 
accomplished but a retained foreign body could not be removed 
at that time; that the wound became infected and treatment 
was for a prolonged period from November 9, 1944 to January 
30, 1945.  An increased rating of 10 percent was granted from 
the day following service separation. 

A VA examination conducted in June 1992 did not include a 
review of the veteran's medical records pertaining to the 
nature and extent of his shell fragment wound of the right 
thigh.  Examination revealed a 5 1/2 cm. mid-right posterior 
thigh scar, without inflammation or significant keloid 
formation, and with minimal tenderness on objective 
demonstration.  The diagnosis was scar, right posterior thigh 
due to old shrapnel injury, with minimal cosmetic disturbance 
or unsightly and only minimal pain and tenderness.  No 
findings were reported or opinion offered as to the shape, 


texture, width, depth, depression, vascular supply, 
ulceration, adherence to the underlying tissue, or limitation 
of function resulting from the wound scar.  

At his personal hearing held at the RO in January 1995 before 
a Hearing Officer, the veteran testified that he experienced 
pain in his right thigh when walking or mowing the lawn, when 
squatting, and on walking up and down stairs.  He expressed 
doubt that all foreign bodies had been removed from the wound 
site, despite several surgeries.  A transcript of the 
testimony is of record. 

A letter from the veteran, dated in March 1997, acknowledged 
that all records of his private treatment from 1920 through 
1980 were no longer available. 

Pursuant to the December 1996 Remand by this Board, further 
examinations were conducted in March 1997.

A report of VA orthopedic examination, conducted in March 
1997, noted that the examiner had reviewed the veteran's 
claims folder and his medical chart.  The veteran's shell 
fragment wounds of the right thigh during World war II 
service were noted, as swell as his complaints of constant 
dull pain within the right thigh.  Examination revealed a 
well-healed 4 mm. scar at the middle to distal third of the 
right posterior thigh.  There was no evidence of tissue loss, 
adhesions, or damage to the bones, joints, or nerves within 
the region of the scar or at hip or knee, X-rays of the right 
knee and hip disclosed no osteoarthritis, strength was normal 
in all major muscle groups.  Palpation over the region did 
not exacerbate the veteran's underlying pain.  X-rays 
revealed several small metallic fragments at the juncture of 
the distal third of the posterior right thigh, the largest 
approximately 2-3 mm. in diameter.  The assessment was 
history of shell fragment wound, right thigh.  

A report of VA examination for scars, conducted in April 
1997, shows that the examiner failed to review the veteran's 
medical records.  It was noted that the veteran alleged that 
he sustained a shell fragment wound while on active duty.  
Examination revealed a well-healed, 1-inch by 1/2 inch scar at 
the middle to distal 

third of the posterior aspect of the right thigh.  The scar 
was depressed 1/8th inch, and there was tenderness to 
palpation.  The report indicated that no herniations or 
adhesions were noted, and there was no swelling, 
inflammation, signs of infection, or ulcerations, and 
vascular supply was good, and no muscle atrophy was found. 
There were no findings as to limitation of motion or 
function.  The diagnosis was scar, right thigh.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of 


the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 
38 C.F.R. Part 4, § 4.40 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  The duration of the initial, and any subsequent, 
period of total incapacity, especially periods reflecting 
delayed union, inflammation, swelling, drainage, or operative 
intervention, should be given close attention.  This 
consideration, or the absence of clear cut evidence of 
injury, may result in classifying the disability as not of 
traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. Part 4, § 4.41 (1999).

The importance of complete medical examination of injury 
cases at the time of first medical examination by the VA 
cannot be overemphasized.  When possible, this should include 
complete neurological and psychiatric examination, and other 
special examinations indicated by the physical condition, in 
addition to the  required general and orthopedic or surgical 
examinations.  When complete examinations are not conducted 
covering all systems of the body affected by disease or 
injury, it is impossible to visualize the nature and extent 
of the service connected disability.  Incomplete examination 
is a common cause of incorrect diagnosis, especially in the 
neurological and psychiatric fields, and frequently leaves VA 
in doubt as to the presence or absence of disabling 
conditions at the time of the examination.  38 C.F.R. § 4.42 
(1999). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. Part 4, § 4.45 (1999).

Effective June 3, 1997, VA revised the criteria for 
diagnosing and evaluating muscle injuries (38 C.F.R. Part 4, 
§§ 4.55 - 4.73; Diagnostic Codes 5301-5328), including 
residuals of gunshot and shell fragment wound injuries.  
62 Fed. Reg. 30235-30240 (1997).  On and after that date, all 
diagnoses or evaluations of such injuries for VA purposes 
must conform to the revised regulatory criteria.  The new 
criteria for evaluating service-connected muscle injuries 
residual to gunshot and shell fragment wounds, including the 
veteran's residuals of a shell fragment wound injury to the 
posterior right thigh (Muscle Group XIII), are codified at  
38 C.F.R. Part 4, §§ 4.40- 4.46, 4.55 - 4.73; Diagnostic 
Codes 5301-5328 (1999).  As the veteran filed his claim for 
an increased rating for that disability in July 1993, prior 
to the effective date of the revised criteria, the RO and the 
Board have each reviewed that claim under both the old and 
the new criteria, pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In addition, the veteran has been provided 
both the old and new rating criteria in the Statement of the 
Case and the several Supplements thereto. 

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this particular case, the Board finds that evaluation of the 
veteran's residuals of a shell fragment wound of the right 
thigh (Muscle Group XIII) would either the old or the newly-
revised rating criteria would yield the same rating 
evaluation, and has chosen to utilize the newly-revised 
criteria. 

The revised criteria provide that muscle injuries, including 
residuals of gunshot and shell fragment wound injuries, are 
currently rated under  38 C.F.R. Part 4, § 4.73, Diagnostic 
Codes 5301-5329, and the protocol for the evaluation of 
muscle injuries is set forth in  38 C.F.R. Part 4, § 4.56, as 
follows:

(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes 
that the muscle damage is minimal.
(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.
(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.
(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:
  (1)  Slight disability of muscles.
     (i) Type of injury:  Simple wound of 
muscle without  debridement or infection.
     (ii)  History and complaint: Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs of muscle disability as 
defined by paragraph (c) of this section.
     (iii)  Objective findings: Minimal 
scar. No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in 
muscle tissue.

(2)  Moderate disability of muscles. 
     (i)  Type of injury.  Through and 
through or deep penetrating wound of 
short track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of high velocity 
missile, residuals of debridement, or 
prolonged infection.
     (ii)  History and complaint. Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.
     (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.
. . . . 
  (3) Moderately severe disability of 
muscles.
     (i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity 
missile or large low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.
    (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of 
muscle disability as defined in paragraph 
(c) of this section and, if present, 
evidence of inability to keep up with 
work requirements.
    (iii) Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.
  (4) Severe disability of muscles.
     (i)  Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.
     (ii)  History and complaint.  
Service department record or other 
evidence showing hospitalization for a 
prolonged period for treatment of wound.  
Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.
    (iii)  Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction.
Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured 
side indicate severe impairment of 
function. If present, the following are 
also signs of severe muscle disability:
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.
  (C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
  (D)  Visible or measurable atrophy.
  (E)  Adaptive contraction of an 
opposing group of muscles.
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.
  (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. Part 4, § 4.56 (1999).

In this case, service department records show that the 
veteran sustained a deep penetrating wound by a low-velocity 
missile, with debridement, prolonged infection, and 
intermuscular scarring; hospitalization of the veteran for a 
prolonged period for treatment of his wound; an entrance scar 
objectively indicating the track of the missile through one 
or more muscle groups; X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; and a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, including loss of power, weakness, and a lowered 
threshold of fatigue.  

The service medical records show that foreign bodies were 
embedded in the muscle tissue; that a report of VA 
examination in June 1947 noted the veteran's complaints of 
pain and fatigue in the right thigh at the site of the 
shrapnel wound injury; and that a report of VA examination in 
September 1948 cited complaints of daily aching and pain in 
the region of his shrapnel wound of the right thigh, as well 
as fatigue and weakness of the right thigh on exertion.  Both 
examinations revealed tenderness to palpation, and the 
September 1948 examination disclosed that the wound scar was 
2 inches in length and 1/4 inch in width, well-healed but 
attached throughout below and not readily movable, and with 
mild grooving due to loss of tissue below the scar, and mild 
discomfort of the scar area on flexion of the right thigh.  
The diagnosis was scar, residual to [shrapnel] wound, right 
thigh, with muscle damage, mild, to Muscle Group XIII, right.

Further, the rating decision of May 1956 found that the 
veteran had sustained a penetrating wound of the right thigh 
from an explosive shell; that debridement was accomplished 
but a retained foreign body could not be removed at that 
time; that the wound became infected and treatment was for a 
prolonged period from November 9, 1944 to January 30, 1945.  

While the report of VA examination conducted in June 1992 
found that the veteran's pain and tenderness associated with 
the scar was minimal, the examiner did not review of the 
veteran's medical records pertaining to the nature and extent 
of his shell fragment wound of the right thigh.  Further, the 
examiner offered no report or opinion as to the shape, 
texture, width, depth, depression, vascular supply, 
ulceration, adherence to the underlying tissue, or limitation 
of function resulting from the wound scar.  That examination 
was inadequate to disclose the full extent of the veteran's 
deep penetrating injury to Muscle Group XII, and with respect 
to the requirements of  38 C.F.R. §§ 4.40, 4.41, and 4.42.   

While the RO has attached little weight to the testimony of 
the veteran at his personal hearing held before a Hearing 
Officer in January 1995, the Board has considered his 
testimony that he experiences pain in his right thigh when 
walking or mowing the lawn, when squatting, and on walking up 
and down stairs.  Further, the Board notes that the veteran's 
expressed doubt that all foreign bodies had been removed from 
the wound site, despite several surgeries, appears to have 
been entirely justified.  The Board finds the veteran's 
testimony regarding pain in his right thigh when walking or 
mowing the lawn, when squatting, and when walking up and down 
stairs to be competent and credible, and consistent both with 
his past cardinal complaints of pain and fatigue on exertion, 
and with the documented nature and extent of his shrapnel 
wound injury to Muscle Group XIII.

Further, the Board finds that the report of VA orthopedic 
examination conducted in March 1997 tended to minimize the 
veteran's complaints of dull and constant pain from within 
his right thigh, and failed to associate those complaints 
with the multiple retained foreign bodies shown by X-rays to 
be imbedded in the muscle tissue of that thigh.  Further, 
that report failed to note the presence or absence of pain on 
use, pain on motion, limitation of motion due to pain, 
incoordination, and excessive fatigue on use.  To the same 
point, no opinion was offered as to whether the entrance scar 
indicated the track of the missile through one or more muscle 
groups.  Although a VA orthopedic examination of the 
veteran's shell fragment wound of the right posterolateral 
thigh in September 1948 revealed a well-healed 2-inch by 1/4-
inch scar of the posterolateral aspect of the right thigh, 
well-healed but attached throughout below, not readily 
movable, with mild grooving due to loss of tissue below the 
scar, and mild discomfort of the scar area on flexion of the 
right thigh, none of those findings were replicated on the 
March 1997 orthopedic examination, when the veteran was found 
to have no adhesions and no evidence of tissue loss.  There 
is no indication that tests of endurance were accomplished 
and compared with the sound side.  The veteran's shell 
fragment injury to the right thigh and its residuals were 
diagnosed "by history." 

In addition, the report of VA examination for scars, 
conducted in April 1997, failed to review the veteran's 
claims folder prior to the examination to determine the 
nature or extent of his initial injury, or to note the 
current complaints.  That examination found a depressed scar, 
and tenderness to palpation, but likewise minimized the 
veteran's discomfort.  The examiner found no evidence of the 
adherent and not readily movable scar, attached throughout to 
the underlying tissue, which was clinically demonstrated on 
VA examination in September 1948.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence.  Gilbert v. 
Derwinski,  1 Vet. App. 49, 58 (1990);  Wood v. Derwinski,  1 
Vet. App. 190, 193 (1991).  The Board finds that the medical 
and other evidence of record, taken in its entirety, 
demonstrates that the veteran sustained a deep penetrating 
wound by a low-velocity missile, with debridement, prolonged 
infection, and intermuscular scarring; hospitalization for a 
prolonged period for treatment of his wound; an entrance scar 
objectively indicating the track of the missile through one 
or more muscle groups; X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; and a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, including loss of power, weakness, and a lowered 
threshold of fatigue.  In addition, the veteran has offered 
credible testimony with respect to his current 
symptomatology, which includes pain and difficulty when 
walking, mowing the lawn, squatting, and ascending or 
descending stairs.  

The Board finds that the disability picture with respect to 
the veteran's service-connected residuals of a shell fragment 
wound of the right thigh more nearly approximates the 
criteria required for the next higher rating.  38 C.F.R. Part 
4, § 4.7 (1999).  For the reasons stated, the Board concludes 
that the veteran's residuals of a shell fragment wound of the 
right thigh (Muscle Group XIII) are moderately severe in 
degree, and that such injury warrants assignment of an 
increased rating of  30 percent.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence supports the appellant's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).


ORDER

An increased rating of 30 percent for residuals of a shell 
fragment wound of the right thigh (Muscle Group XIII) is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  


REMAND

The Board finds that the veteran has not been afforded 
competent psychiatric examinations in evaluating his service-
connected psychiatric disability.  In particular, the Board 
notes that one or more of the current examinations reflect an 
almost total absence of familiarity and lack of knowledge of 
the veteran's medical and psychiatric history, his history of 
head injury with central nervous system atrophy, decreased 
frontal cortical caliber in the left cortical region 
compatible with a developmental defect, trauma, or surgery; 
and his diagnoses, which include a severe nervous disorder; a 
chronic anxiety reaction; PTSD; multiple somatizations; a 
chronic anxiety reaction with schizoid ideation; an 
adjustment disorder with somatic complaints; anxiety neurosis 
by history; chronic anxiety with depression; chronic 
cerebrovascular insufficiency; 

Further, a recent report of VA psychiatric examination, 
conducted in September 1994 by a Doctor of Osteopathy, 
disclosed that the examiner had failed to review the 
veteran's claims folder or medical chart, asserted that the 
veteran "busted out of the Army" in 1945, expressed 
ignorance of the nature and number of the veteran's wounds, 
offered the supposition that the veteran had been wounded 
"more than one time", expressed the opinion, without 
examination, that the veteran has frostbite of the toes and, 
also without a clinical evaluation, that he was injured in 
service with either a dirt clot or concussion from a close 
mortar round that left him with tinnitus and a hearing loss.  
In addition, the examiner stated that the veteran had a 
family history of manic depression, diabetes mellitus, 
alcoholism with suicide attempts, and Parkinson's disease, 
and that while he is not willing to say that these are 
related, the war might have surely brought these symptoms.  
He also diagnosed arthritic changes, without identifying the 
site, which he attributed to war injuries, although the 
report makes it plain that the examiner had no useful 
information about any war injuries.  The examiner also 
expressed the opinion that the veteran's auto accident in 
1971 "really set him back", without apparent knowledge of 
the veteran's diagnosed history of head injury with central 
nervous system atrophy, with decreased frontal cortical 
caliber in the left cortical region compatible with a 
developmental defect, trauma, or surgery.  The diagnoses 
included: Axis I: major depressive disorder, recurrent; and 
PTSD; Axis II: None; Axis III: traumatic brain syndrome for 
an old auto accident, mild in nature; and arthritic changes, 
probably from war injuries; Axis IV: The stressors are mild 
or post-traumatic, but there are no recent stressors, . . ., 
but the war was a great stressor in his life; and Axis V: 
Global Assessment of Functioning: 60.

Following the above-cited examination, the veteran's 
representative demanded that the veteran be afforded an 
examination by a psychiatrist. 

A report of VA examination, conducted in March 1997, cited 
the veteran's stressor and symptom report, and his current 
complaints.  The diagnoses included Axis I: PTSD, mild to 
moderate; Axis II: history of alcohol abuse, in full 
remission; Axis III: history of severe contusion of back, 
history of severe arthritis; history of head and neck injury, 
1971; history of peritonitis due to perforated appendix, 
1993; back pain, hypertension, history of headaches; Axis IV: 
psychosocial stressors: moderate at present; and Axis V: GAF: 
45.

An August 1998 VA outpatient clinic PTSD treatment summary by 
a psychologist cited the veteran's social, educational, 
marital, military, and occupational history, as well as his 
stressor and symptom report.  Psychological testing revealed 
severe depression and PTSD.  The diagnosis was chronic PTSD.  
The reporting psychologist stated that the veteran's unstable 
work history and difficult relationship problems were 
consistent with PTSD, although his report shows that the 
veteran had been married for approximately 50 years and got 
along well with his spouse and two sons, and that he broke 
his neck in 1971 and had been disabled ever since.  

A psychological evaluation of the veteran, written by the 
same individual in November 1998, stated that the veteran had 
met the criteria for a PTSD diagnosis for 54 years, although 
the medical record is silent for any nervous manifestations 
prior to 1991.  He also stated that the veteran's PTSD were 
severely impacting his functioning in all areas.

The Board finds that the record with respect to this issue is 
replete with uninformed and unsupported reports and opinions 
which do not provide an objective evaluation of the nature, 
extent, and severity of the veteran's service-connected PTSD, 
as distinguished from his other psychiatric disabilities, 
including residuals of a head injury with central nervous 
system atrophy, with decreased frontal cortical caliber in 
the left cortical region compatible with a developmental 
defect, trauma, or surgery; and his diagnosed chronic anxiety 
reaction; PTSD; multiple somatizations; chronic anxiety 
reaction with schizoid ideation; adjustment disorder with 
somatic complaints; anxiety neurosis by history; chronic 
anxiety with depression; and chronic cerebrovascular 
insufficiency. 

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  For that reason, the 
Board is unable to distinguish, based upon the current 
record, that disability resulting from the veteran's service-
connected PTSD and that which is a product of his variously 
diagnosed cerebral atrophy, cerebrovascular insufficiency; 
chronic anxiety reaction; multiple somatizations; chronic 
anxiety reaction with schizoid ideation; adjustment disorder 
with somatic complaints; anxiety neurosis by history; and 
chronic anxiety with depression. 

The Board finds that the report of the additional VA 
psychiatric examination ordered herein should separate and 
describe the distribution of symptoms for each of the 
veteran's psychiatric disabilities found present, and should 
specifically provide an estimate of his GAF score based 
solely on his PTSD symptoms. 

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected PTSD since November 
1998.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent private 
and VA clinical records identified by the 
veteran that have not been previously 
secured.  

2.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a board certified psychiatrist who is 
qualified to evaluate and diagnose PTSD, 
and who has not previously examined or 
treated the veteran.  The veteran's 
claims folders must be made available to 
and be reviewed by the psychiatric 
examiner prior to the examination.  The 
examining psychiatrist should determine 
the nature, extent, and correct diagnosis 
of any psychiatric disabilities found 
present, including organic impairment if 
present.  The psychiatric examination is 
to be conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), the findings reported in terms 
of multiaxial diagnoses, and a Global 
Assessment of Functioning (GAF) Score 
provided.  A complete rationale must be 
provided for all opinions offered.  
Further, the examiner should describe the 
distribution of symptoms for each of the 
veteran's psychiatric disabilities found 
present, and should specifically provide 
an estimate of his GAF score based solely 
on his PTSD symptoms.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
psychiatric examiner does not 
affirmatively indicate that he reviewed 
the veteran's claims folders, or if all 
requested opinions are not provided in 
full, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 30 percent for 
PTSD, to include on an extraschedular 
basis, in light of the additional 
evidence obtained. 

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Quarles v. Derwinski,  
3 Vet. App. 129 (1992);  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

